Citation Nr: 1609378	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for chronic headaches, to include as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for fibrocystic breast disease.

4.  Entitlement to service connection for a low back disability. 

5. Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for neuropathy, right foot.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service November 2006 to January 2008.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in February 2014.  The Board apologies for the delays in the adjudication of this case. 

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disability was present during a portion of this appeal, even though the last VA examination establishes that this disability has resolved. 

2.  Resolving reasonable doubt in the Veteran's favor, the post-service evidence reflects chronicity of a medical diagnosis of fibrocystic breast disease assigned during service.

3.  The medical evidence does not establish that the Veteran currently has a disability manifested by chronic headaches, low back pain, right hip pain, right knee pain, or neuropathic right foot pain or that her complaints of headache or pain were a manifestation of pathology for which service connection may be granted. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, variously diagnosed, now resolved, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for fibrocystic breast disease are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

3.  The criteria for service connection for chronic headaches, a low back disability, a right hip disability, a right knee disability, or neuropathy of the right foot are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been granted service connection for residuals of (stress) fractures, right ankle and heel.  She contends that she is also entitled to service connection for an acquired psychiatric disability, claimed as depression, caused by the pain and disability due to her service-connected stress fractures.  She also seeks service connection for fibrocystic breast disease, and for chronic headaches, neuropathy of the right foot, and low back, right hip, and right knee disability.

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

Service connection is also authorized where a pre-existing disability is permanently increased (i.e., aggravated) during service.  38 C.F.R. § 3.306.  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis and for organic diseases of the nervous system, and those presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis or lay evidence); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his or her knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

A lay person is competent to report a subjective symptom such as headache or pain.  A lay person is not, however, competent to identify a specific medical diagnosis as the cause of the reported symptom, except in such instances where the diagnosis may be made based on lay observation of a disease with "unique and readily identifiable features."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  

Symptoms "without a diagnosed or identifiable underlying malady or condition" do not, in and of themselves, constitute a disability for which a separate grant of service connection is authorized by the law.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically discussing the symptom of pain). 

The musculoskeletal system and nervous system are complex; there are numerous disorders which sometimes have overlapping symptoms.  Thus, while the Veteran is competent to report that she experiences headaches, back pain, hip pain, knee pain, or foot pain, she is not competent to determine the cause of such symptoms.  

1.  Entitlement to service connection for an acquired psychiatric disorder

The examiner who conducted a February 2008 VA examination concluded that the Veteran did not meet the criteria for a diagnosis of depression or anxiety or other acquired psychiatric disorder, providing evidence of high probative weight against this claim.

However, VA clinical records establish that, after the February 2008 VA examination was conducted, the Veteran returned to VA for treatment for various symptoms.  A diagnosis of adjustment disorder with mixed anxiety and depression was assigned, and a diagnosis of chronic pain syndrome was assigned.  See, e.g., April 2008 VA Psychiatry Note, September 2008 VA Psychiatry Outpatient Note.  The Veteran was treated by VA providers, including with medications, through at least April 2010.  See VA Primary Care Note, April 2010.  

The requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Even though the VA examination in 2008 and the VA examination in 2014 each reflect that the Veteran did not meet the criteria for diagnosis of a psychiatric disorder, the VA treatment records, although few, reflect that she was treated for a psychiatric disorder, diagnosed as adjustment disorder with mixed anxiety and depression and chronic pain syndrome.  The VA records show that her treatment included prescribed medication.  

Although the Veteran's psychiatric disorder appears to now be resolved, she entitled to service connection for an acquired psychiatric disorder, variously diagnosed, for the portion of the appeal period when the disability was present.  Service connection may be granted for an acquired psychiatric disability, for the period proximate to her service discharge when she received medical treatment for the disability, even though the psychiatric disability, variously diagnosed, appears (fortunately) to be resolved at this time.

2.  Claim for service connection for fibrocystic breast disease

During service, the Veteran noted a painful lump on one breast.  After diagnostic evaluations, the painful lump was determined to be a symptom of fibrocystic breast disease.  A diagnosis of fibrocystic breast disease was assigned shortly before the Veteran's January 2008 service discharge.    

When she underwent VA examination in March 2008, the examiner confirmed that she had a lump in one breast.  VA outpatient diagnostic examinations disclosed benign fibrocystic changes.  A treating VA provider assigned a diagnosis of fibrocystic breast disease.  See April 2010 VA Primary Care Note. 

The Veteran manifested pain in service, a diagnosis of fibrocystic breast disease was assigned in service, and she continues to manifest fibrocystic breast disease.  Service connection for fibrocystic breast disease disability may be granted.  The nature and extent of this problem is not before the Board.

3.  Claims for service connection for headaches, low back, right hip, right knee, or right foot neuropathy disabilities

The service treatment records reveal no diagnosis or treatment of headaches or low back pain, right hip pain, or right knee pain.  No foot or neurologic disorder, other than stress fractures, for which service connection has been granted, were noted in service.

In February 2008, the Veteran sought VA treatment for complaints of low back, right hip, right knee, and right foot pain.  No diagnosis was assigned for the Veteran's complaints of pain.  The provider noted the Veteran's in-service treatment for right foot fractures in February 2007 and August 2007.  No abnormality was noted on radiologic examinations of the right hip, right knee, or low back, providing some limited evidence against these claims.

The VA examiner who conducted a March 2008 VA examination assigned a diagnosis of chronic headaches, right hip tendinitis, lumbosacral sprain, and chondromalacia patella, right knee, based on the Veteran's subjective report of headaches and pain.  

The Veteran thereafter complained of right hip pain in April 2009, but denied back pain.  The provider noted that the Veteran's right hip pain began in service and had continued.  The provider also noted that the Veteran reported right foot and ankle pain.  The provider did not assign a diagnosis for the Veteran's complaints of hip or foot pain.  

In April 2010, the Veteran reported "occasional" headaches.  The provider attributed the Veteran's headaches to use of birth control pills (BCP), providing some factual evidence against her own claim at this time.
  
Following the Board's 2014 Remand of the Veteran's appeal, the Veteran did not provide any evidence of post-service private treatment of headaches, low back pain, right hip pain, right knee pain, or right foot neuropathy.  Available VA clinical records disclose that the Veteran reported headaches on one treatment visit, but the provider attributed the complaint of headaches at that time to use of birth control pills.  The Veteran did not complain of headaches at the May 2014 VA psychiatric examination.  

The service treatment records do not establish that the Veteran had chronic headaches in service.  The complaints of record do not establish that the Veteran has manifested headaches chronically since service.  

Although the Veteran complained of back, hip, knee, and foot pain proximate to her service, there were no objective findings of pathology on x-ray examination.  The examiner attributed the Veteran's foot pain to her service-connected foot fractures, but did not assign a specific diagnosis.  Although the examiner who conducted the March 2008 VA examination assigned a diagnosis for the Veteran's back, right knee, and right hip pain, there is no record that any provider who treated her after March 2008 again assigned those diagnosis.  

The provider who noted a complaint of right hip pain in April 2009 did not assign a diagnosis for that complaint, but did note that the Veteran was working in a nursing home.  The medical and lay evidence do not establish that the Veteran was treated for lumbosacral strain or right hip tendinitis chronically following service, and there is no lay or medical evidence that she currently has a chronic back disability or right hip disability.  Overall, the post-service treatment records provide evidence against this claim.  

There is no lay or medical evidence that the Veteran has complained of back pain or right knee pain since 2008.  The records reflect chronic complaints of foot pain, but there is no medical evidence of a diagnosis of a neurologic disability of the right foot, or a diagnosis of any disability other than residuals of the service-connected right lower extremity fractures.  The Veteran has been granted service connection for residuals of the lower extremity fractures.

Based on a review of the Veteran's VA clinical records and the claims file, a reviewer provided a May 2014 opinion that it was less likely than not that a chronic low back disability, right knee disability, right hip disability, or neuropathy of the right foot were caused or aggravated by the Veteran's service-connected right ankle and heel fracture.  The examiner explained that a fracture is a temporary condition, which commonly resolves over a short period of time.  Chronic lower back, right knee, and right hip disabilities are not commonly related to an ankle/heel fracture.  Neuropathy is not a common sequela of a fracture, although neuropathy may be associated with use of a cast that is too tight or with swelling caused by the fracture.  Neuropathy due to swelling associated with the fracture would likely resolve when the fracture resolved.

As noted above, the Veteran is competent to report symptoms such as headaches, back pain, knee pain, hip pain, and foot pain.  The Veteran is not, however, competent to identify the cause underlying such symptoms, or the reason for current manifestations of such symptoms, given the complexity of the body systems involved.  The Veteran's assertions that post-service headaches, back pain, hip pain, knee pain, and foot pain are chronic disabilities which began in or as a result of service is less persuasive than the medical evidence and opinions, which are unfavorable to the claims.  

The preponderance of the lay and medical evidence establishes that the Veteran did not incur a chronic headache disability, chronic back disability, chronic right hip, or chronic right knee disability, or neuropathy of the right foot during service.  The evidence establishes that no chronic disorder for which service connection may be presumed was present within one year following the Veteran's service discharge.

The preponderance of the medical evidence further establishes that it is less than likely that chronic back, right hip, or right knee could be caused or aggravated by the Veteran's service-connected right lower extremity disability.  

Finally, there is no lay or medical evidence that the Veteran currently has a chronic headache disability, right foot neuropathy, or back, right hip, or right knee disability for which service connection may be granted.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The criteria for service connection are not met.  The claims must be denied.

Duty to assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was initially provided by letter dated in February 2008.  Additional notice was provided in the Board's 2014 Remand.  In April 2014, the Veteran acknowledged that she had received notice of the criteria for substantiating her claims.  The Veteran and her representative have not identified any notice deficiency.  No defect in notice is apparent from the record.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records were obtained.  VA clinical records were obtained.  The VA treatment records make it clear that the Veteran is obtaining medical care outside the VA system, but no private clinical records have been submitted or identified.  

The Veteran was provided an additional opportunity to submit or identify non-VA clinical or non-clinical evidence.  The RO complied with the Remand directives to afford the Veteran such opportunity.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately for her claims, the Veteran has not submitted private clinical or nonclinical records, and has not identified any private clinical records that VA is authorized to obtain.  There is nothing further VA is required to do, in the absence of assistance from the Veteran.  A claimant cannot passively wait for assistance in those circumstances where cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).).  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

The appeal for service connection for an acquired psychiatric disorder is granted, subject to law and regulations governing the effective date of an award of compensation. 

The appeal for service connection for fibrocystic breast disease is granted, subject to law and regulations governing the effective date of an award of compensation.

The appeals for service connection for chronic headaches, a low back disability, a right hip disability, a right knee disability, and neuropathy, right foot, are denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


